


EXHIBIT 10.332


Prepared by:
Richard G. Gaalema
Kitchens Kelley Gaynes, PC
5555 Glenridge Connector
Glenridge Highlands One, Suite 800
Atlanta, GA 30342


NOTE, MORTGAGE AND LOAN AGREEMENT MODIFICATION AGREEMENT


THIS NOTE, MORTGAGE AND LOAN AGREEMENT MODIFICATION AGREEMENT (“Modification”)
is made and entered into effective as of the 30th day of December, 2013, by and
among SUMTER VALLEY PROPERTY HOLDINGS, LLC and GEORGETOWN HC&R PROPERTY
HOLDINGS, LLC (hereinafter collectively referred to as the “Borrowers”) and
METRO CITY BANK (hereinafter referred to as “Lender”).


W I T N E S S E T H :


WHEREAS, Borrowers and Lender are parties to that certain Loan Agreement dated
as of December 31, 2012 (the “Loan Agreement”), pursuant to which Lender agreed
to loan Borrowers funds for the acquisition of two skilled nursing facilities in
South Carolina (the “Loan”), as more particularly outlined in the Loan
Agreement;


WHEREAS, in connection with the Loan, Borrowers executed and delivered to Lender
a Promissory Note dated December 31, 2012, in the original principal amount of
Six Million Nine Hundred Fifty Thousand 00/100ths Dollars ($6,950,000.00)
payable to Lender (said Note being hereinafter referred to as the "Note"); and


WHEREAS, the parties desire to amend the Note to: (1) increase the loan amount
to Nine Million and 00/100ths Dollars ($9,000,000.00) and (2) extend the
maturity date to February 1, 2015, and the parties desire to amend the Loan
Agreement as more particularly described herein.


NOW, THEREFORE, for and in consideration of TEN AND NO/100 ($10.00) DOLLARS, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Borrowers and Lender hereby agree as follows:


1. Borrowers and Lender acknowledge and agree that the original principal
balance due under the Note is Nine Million and 00/100ths Dollars
($9,000,000.00). All references to the Loan amount in the Note, the Loan
Agreement and any other loan documents executed in connection with the Note
shall be adjusted accordingly.


2. Borrowers and Lender acknowledge and agree that the maturity date of the Note
shall be extended from February 1, 2014 through and including February 1, 2015,
and that all references to the maturity date in the Note, the Loan Agreement and
any other loan documents executed in connection with the Note shall be adjusted
accordingly.


3. The parties agree that all references to a loan commitment letter dated
December 24, 2012 shall now reflect a loan commitment letter dated December 16,
2013 and signed by Borrowers on December




--------------------------------------------------------------------------------




18, 2013. Moreover, the parties acknowledge and agree as follows:


(a) that the allocation of the Loan shall be $5,000,000 to the acquisition of
the skilled nursing facility known as the Sumter Property and $4,000,000 to the
acquisition of the skilled nursing facility known as the Georgetown Property;


(b) that Lender is holding $585,440 as additional Cash Collateral Deposits,
allocated as follows: (i) Sumter Property - $200,000 as a project fund, and
$211,200 in a certificate of deposit; and (ii) Georgetown Property - $174,240 in
a certificate of deposit;


(c) In connection with this Modification, Lender is requiring that Borrowers
increase the Cash Collateral Deposits held by Lender by a total amount of
$200,000, which increased Deposit amount may be paid in equal monthly
installments of $14,000 per month until the total reaches $200,000 or until the
Loan is refinanced or pre-paid and which installments are allocated as follows:
(i) Sumter Property - $7,750 per month and (ii) Georgetown Property - $6,250 per
month.


(d) notwithstanding anything in the Note or any other Loan document to the
contrary, Lender is entitled to no prepayment penalty if the Loan is refinanced
with USDA B&I loans or paid at maturity.


4. Except as expressly set forth herein, all other terms and conditions of the
Note shall remain in full force and effect. In no event shall this Modification,
or any provision hereof, in any way be held to invalidate or impair any right or
remedy granted Lender under the terms of the Note evidencing Borrower’s
indebtedness to Lender. This Modification shall not be considered a novation,
and nothing contained herein shall be deemed to extinguish any part of the
original Note, Mortgages or other collateral given to secure the Note, including
but not limited to that certain Mortgage of Real Estate Security Agreement and
Financing Statement from Sumter Valley Property Holdings, LLC dated December 31,
2012, recorded January 7, 2013 in Book 1181, Page 2024, Sumter County, South
Carolina and that certain Mortgage of Real Estate Security Agreement and
Financing Statement from Georgetown HC&R Property Holdings, LLC dated December
31, 2012, recorded January 7, 2013 in Book 2062, Page 134, Georgetown County,
South Carolina (the “Mortgages”) shall now secure the Note as modified and the
maximum indebtedness under the Mortgages shall now be $9,000,000.00.


5. This Modification shall be construed in accordance with the laws of the State
of Georgia and shall be binding upon the parties hereto, their successors and
assigns.
































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrowers and Lender have hereunto set their hands and seals
as of the date first written above.


WITNESSES:
 
SUMTER VALLEY PROPERTY HOLDINGS, LLC
 
 
a Georgia limited liability company
 
 
 
 
/s/ Clinton Cain
 
By:
/s/ Boyd P. Gentry
E. Clinton Cain
 
 
Boyd P. Gentry, Manager
 
 
 
 
/s/ Ellen Smith
 
 
 
Ellen W. Smith
 
 
 





STATE OF GEORGIA


COUNTY OF FULTON


I, Laura J. Stephens, Notary Public for Floyd County do hereby certify that Boyd
P. Gentry as Manager of Sumter Valley Property Holdings, LLC, personally
appeared before me this day and acknowledged the due execution of the foregoing
instrument.


Witness my hand and seal this the 30th day of December, 2013.


 
/s Laura J. Stephens
 
 
NOTARY PUBLIC FOR
 
 
 
 
 
MY COMMISSION EXPIRES:
7-28-2015











--------------------------------------------------------------------------------




    
WITNESSES:
 
GEORGETOWN HC&R PROPERTY HOLDINGS LLC
 
 
a Georgia limited liability company
 
 
 
 
/s/ Clinton Cain
 
By:
/s/ Boyd P. Gentry
E. Clinton Cain
 
 
Boyd P. Gentry, Manager
 
 
 
 
/s/ Ellen Smith
 
 
 
Ellen W. Smith
 
 
 





STATE OF GEORGIA


COUNTY OF FULTON


I, Laura J. Stephens, Notary Public for Floyd County do hereby certify that Boyd
P. Gentry as Manager of Georgetown HC&R Property Holdings, LLC, personally
appeared before me this day and acknowledged the due execution of the foregoing
instrument.


Witness my hand and seal this the 30th day of December, 2013.


 
/s Laura J. Stephens
 
 
NOTARY PUBLIC FOR
 
 
 
 
 
MY COMMISSION EXPIRES:
7-28-2015







--------------------------------------------------------------------------------




    
WITNESSES:
 
METRO CITY BANK
 
 
a Georgia banking company
 
 
 
 
 
 
By:
/s/ Alison Kim
 
 
Its:
Lending Officer
 
 
 
 
 
 
 
 
 
 
 
 





STATE OF GEORGIA


COUNTY OF GWINNETT


I, Eumean Eom, Notary Public for Georgia do hereby certify that Alison Kim as
the Loan officer of Metro City Bank, personally appeared before me this day and
acknowledged the due execution of the foregoing instrument.


Witness my hand and seal this the 30th day of December, 2013.


 
/s/ Eumean Eom
 
 
NOTARY PUBLIC FOR GEORGIA
 
 
 
 
 
MY COMMISSION EXPIRES:
6/10/2017







--------------------------------------------------------------------------------




The undersigned Guarantors hereby acknowledges and agree with the foregoing
increase in the loan amount and extension of the maturity date and acknowledge
that the amounts set forth in the loan documents including the Guaranty
Agreements are modified accordingly:


WITNESSES:
 
GEORGETOWN HC&R NURSING, LLC
 
 
a Georgia limited liability company
 
 
 
 
/s/ Clinton Cain
 
By:
/s/ Boyd P. Gentry
E. Clinton Cain
 
 
Boyd P. Gentry, Manager
 
 
 
 
/s/ Ellen Smith
 
 
 
Ellen W. Smith
 
 
 





STATE OF GEORGIA


COUNTY OF FULTON


I, Laura J. Stephens, Notary Public for Floyd County do hereby certify that Boyd
P. Gentry as Manager of Georgetown HC&R Nursing, LLC, personally appeared before
me this day and acknowledged the due execution of the foregoing instrument.


Witness my hand and seal this the 30th day of December, 2013.


 
/s Laura J. Stephens
 
 
NOTARY PUBLIC FOR
 
 
 
 
 
MY COMMISSION EXPIRES:
7-28-2015







--------------------------------------------------------------------------------






WITNESSES:
 
SUMTER N&R, LLC
 
 
a Georgia limited liability company
 
 
 
 
/s/ Clinton Cain
 
By:
/s/ Boyd P. Gentry
E. Clinton Cain
 
 
Boyd P. Gentry, Manager
 
 
 
 
/s/ Ellen Smith
 
 
 
Ellen W. Smith
 
 
 





STATE OF GEORGIA


COUNTY OF FULTON


I, Laura J. Stephens, Notary Public for Floyd County do hereby certify that Boyd
P. Gentry as Manager of Sumter N&R, LLC, personally appeared before me this day
and acknowledged the due execution of the foregoing instrument.


Witness my hand and seal this the 30th day of December, 2013.


 
/s Laura J. Stephens
 
 
NOTARY PUBLIC FOR
 
 
 
 
 
MY COMMISSION EXPIRES:
7-28-2015







--------------------------------------------------------------------------------








WITNESSES:
 
ADCARE HEALTH SYSTEMS, INC.
 
 
a Georgia corporation
 
 
 
 
/s/ Clinton Cain
 
By:
/s/ Boyd P. Gentry
E. Clinton Cain
 
 
Boyd P. Gentry, President and Chief Executive Officer
 
 
 
 
/s/ Ellen Smith
 
 
 
Ellen W. Smith
 
 
 





STATE OF GEORGIA


COUNTY OF FULTON


I, Laura J. Stephens, Notary Public for Floyd County do hereby certify that Boyd
P. Gentry as President and Chief Executive Officer of Adcare Health Systems,
Inc. personally appeared before me this day and acknowledged the due execution
of the foregoing instrument.


Witness my hand and seal this the 30th day of December, 2013.


 
/s Laura J. Stephens
 
 
NOTARY PUBLIC FOR
 
 
 
 
 
MY COMMISSION EXPIRES:
7-28-2015





